 Case 18-11094 Doc 45 Filed 01/24/19 Entered 01/24/19 11:14:03 Order-Denying Tr Mtn Dsm Cs
                                         Page 1 of 1
Form odc13dn

                                      United States Bankruptcy Court
                                        Eastern District of Louisiana


IN THE MATTER OF                                                                      CASENUMBER

Terence Soileau                                                                            18−11094

DEBTOR(S)                                                                     CHAPTER 13 SECTION A

                                                     ORDER

Hearing on the Chapter 13 Trustee's Motion to Dismiss Case was held on 22nd day of January 2019 .

   Failure to Make Plan Payments

Present at the hearing:



   Robin R. DeLeo, Counsel for Debtor(s)


   Andrew Wiebelt Jr, Counsel for Chapter 13 Trustee



The Court having considered the merits of the Motion, the record herein, the argument of counsel, as well as the
evidence, stipulations, and representations made; and,

For the reasons orally stated,

IT IS ORDERED that the Chapter 13 Trustee's Motion to Dismiss Case is DENIED.

IT IS FURTHER ORDERED that movant shall serve a copy of this Order on the required parties who will not
receive notice through the ECF System pursuant to the Federal Rules of Bankruptcy Procedure and the Local
Bankruptcy Rules and file a certificate of service to that effect within three (3) days.

  New Orleans, Louisiana, January 24, 2019.




                                                        Hon. Elizabeth W. Magner
                                                        United States Bankruptcy Judge
